Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently under review.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “vibration module” in claims 1 and 11; “contact module” in claims 2-3 and 12-13; “vibration generation module” in claims 2 and 12; and “response sensing module” in claims 2 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The limitations “vibration module” has corresponding structure described in the specification in paragraphs 25-28 of the printed publication.
The limitations “contact module”, “vibration generation module”, and “response sensing module” has corresponding structure respectively in paragraphs 26-27 – contact plate, 27 – shaker, and 28 – vibration arrestor of the printed publication.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (Pub. No.: US 2019/0384898 A1) hereinafter referred to as Chen.
With respect to Claim 1, Chen discloses an operating method (fig. 5; ¶50) of an electronic device (fig. 1; ¶41), comprising: outputting at least one vibration signal to at least one touched object through a vibration module (fig. 5, item 42; ¶50, “a vibration motor generates low-annoyance vibrations”, the vibration module comprises a vibration motor); receiving at least one response signal for the vibration signal from the object through the vibration module (¶50, “Steps 48 and 50 reflect the intrinsic physical traits embedded in the user's finger inputs. In step 52, the system further performs feature selection-based on the Fisher Score on top of the Spectral Point-based and MFCC-based features by selecting a subset of features exhibiting more discriminative power among different touching locations as well as maintaining feature consistency within each touching location. The extracted vibration features are used by two phases in systems and methods of the present disclosure: profiling and authentication”); and performing biometric authentication on the object based on at least one of the vibration signal or the response signal (fig. 5, items 58, 60, 62, 64, 74, and 76; ¶50). 
With respect to Claim 2, claim 1 is incorporated, Chen discloses wherein the vibration module (fig. 1, vibration module comprises: items 4, 6, and 12) comprises: a contact module (fig. 1, item 6: surface) configured to come into contact with the object (¶41); a vibration generation module (fig. 1, item 4: vibration motor) configured to generate a vibration in the contact module and to output the vibration signal in response to the generated vibration (¶41); and a response sensing module (fig. 1, item 12: vibration receiver) configured to measure the vibration generated in the contact module and to detect the response signal in response to the measured vibration (¶41). 
With respect to Claim 3, claim 2 is incorporated, Chen discloses wherein in the contact module, a region (fig. 1, item 6 surface) in which the vibration is generated by the vibration generation module and a region (fig. 1, item 6 surface) which the vibration is measured by the response sensing module are identical or different (fig. 1; ¶41, “a vibration motor 4 actively excites a surface 6 …  The presence of an object or finger 10 touching the surface can be sensed by analyzing the vibrations received by a sensor 12”, the sensed vibration is identical if no finger is touching the surface, the sensed vibration is different if a touch is sensed). 
With respect to Claim 4, claim 1 is incorporated, Chen discloses wherein the performing of the biometric authentication comprises: calculating a frequency response function based on the vibration signal and the response signal (¶43, “Authentication captures intrinsic human physical characteristics presenting at specific location/surface for authentication through extracting unique features (e.g., frequency response and cepstral coefficient) in the frequency domain”, in order to extract unique features such as frequency response, calculations must be performed which are in the form of functions; ¶54, “The system can thus employ a threshold-based strategy (i.e., minimum distance between two neighboring peaks and minimum height of each detected peak) to find peaks of the frequency response to extract each spectral point feature.”); and performing the biometric authentication on the object based on the frequency response function (fig. 5, items 48, 52, 58, 60, 62 or 64, 74).
With respect to Claim 5, claim 4 is incorporated, Chen discloses wherein the calculating of the frequency response function comprises: determining, as first response information, at least a displacement in a frequency region of the vibration signal (fig. 5, data calibration; ¶43, “Authentication captures intrinsic human physical characteristics presenting at specific location/surface for authentication through extracting unique features (e.g., frequency response and cepstral coefficient) in the frequency domain”; ¶47, “The frequency response of the same user finger-press presents higher correlation than that of different users when they touch the same location on a surface. This important observation suggests that the vibration propagation properties are strongly influenced by unique human physical traits such as contacting area, touching force and etc.”); detecting, as second response information, at least the displacement in the frequency region based on the response signal (fig. 5, feature extraction and selection; ¶43, “Authentication captures intrinsic human physical characteristics presenting at specific location/surface for authentication through extracting unique features (e.g., frequency response and cepstral coefficient) in the frequency domain”; ¶47, “The frequency response of the same user finger-press presents higher correlation than that of different users when they touch the same location on a surface. This important observation suggests that the vibration propagation properties are strongly influenced by unique human physical traits such as contacting area, touching force and etc.”); and calculating the frequency response function based on the first response information and the second response information (¶54, “The system can thus employ a threshold-based strategy (i.e., minimum distance between two neighboring peaks and minimum height of each detected peak) to find peaks of the frequency response to extract each spectral point feature”).
With respect to Claim 6, claim 4 is incorporated, Chen discloses wherein the performing of the biometric authentication based on the frequency response function comprises: pre-processing the frequency response function in order to remove, from the frequency response function, an effect attributable to a vibration component of the electronic device or the vibration module (fig. 5, items 58 and 60; ¶50, “During the authentication phase, the received vibration signals are utilized to extract vibration features. The extracted features then serve as inputs to Grid Point Index Trace Derivation step 58 via a classifier based on Supporting Vector Machine (SVM) or Deep Neural Network (DNN) trained by the grid profiles. The classifier compares the extracted features with the stored ones in the profile to filter out the signal segments before and after the finger inputs and derive grid point trace containing finger touching inputs. The derived grid point trace is then input into Grid Point Index Filtering in step 60 to eliminate the incorrectly classified grid point indices and obtain the ones corresponding to the finger presses in the grid point index trace.”); performing the biometric authentication on the object based on the pre-processed frequency response function (fig. 5, item 62, 64, and 74).
With respect to Claim 7, claim 4 is incorporated, Chen discloses wherein the performing of the biometric authentication based on the frequency response function comprises: generating a frequency spectrum for the frequency response function (¶59, “The system takes the received vibration signals as input when the user enters PIN sequence/lock pattern. In particular, the system applies a sliding window to the vibration signals and derive vibration features (e.g. spectrum-based feature and MFCC-based feature) in every sliding window”); and performing the biometric authentication on the object by comparing the frequency response function with a modeled frequency response function based on the frequency spectrum (¶59, “It is highly difficult for an unauthorized user to obtain correct grid point index at this step because the system needs to compare with the authorized user's profile, which integrates both PIN/Lock pattern and the user's behavior characteristics”, the modeled frequency response function is stored in item 56 of fig. 5 – see paragraph 50, “In the profiling phase of step 54, the features can be extracted and captured while a user first enrolls in the system and presses his finger at different grid points on the touching surface. These features are labeled and saved to build the user's profile 56 in grid profile construction.”).
With respect to Claim 8, claim 4 is incorporated, Chen discloses wherein the performing of the biometric authentication based on the frequency response function comprises: detecting biometric information based on the frequency response function (¶43, “Authentication captures intrinsic human physical characteristics presenting at specific location/surface for authentication through extracting unique features (e.g., frequency response and cepstral coefficient) in the frequency domain”); and determining whether the biometric authentication is successful based on whether user information corresponding to the biometric information is detected, and wherein the biometric information comprises a mass parameter (¶46), hardness parameter (¶47, “the vibration propagation properties are strongly influenced by unique human physical traits such as contacting area, touching force and etc., which can assist ubiquitous user authentication together with passcode on any surface beyond touch screens”), and attenuation (¶44) parameter of the frequency response function. 
With respect to Claim 9, claim 1 is incorporated, Chen discloses wherein the performing of the biometric authentication comprises: detecting time-series data of the response signal in a time region (fig. 8; ¶23; ¶54); and performing the biometric authentication on the object based on at least one of a pattern or shape of the time-series data (¶54, “There can be obvious distinguishable patterns of the frequency amplitude at these 60 spectral points (i.e., (22000−16000)/100=60) between different locations, which are shown in FIG. 8. Furthermore, the spectral points in the frequency domain may not be exactly spaced at 100 Hz due to imperfect sampling module. The system can thus employ a threshold-based strategy (i.e., minimum distance between two neighboring peaks and minimum height of each detected peak) to find peaks of the frequency response to extract each spectral point feature.”).
With respect to Claim 10, claim 1 is incorporated, Chen discloses wherein the performing of the biometric authentication comprises: combining a plurality of response signals according to a sequence of time (fig. 5, items 68, 70, 72; ¶50, “To measure the similarity of generated features in the authentication phase to the gesture profiles, system addresses the gesture inconsistency problem by considering both time warped feature sequences and the distribution of the features. This is achieved by calculating both MDDTW (Multi-Dimensional Dynamic Time Warping) Distance in step 68 and EMD (Earth Mover Distance) in step 70 of the extracted feature sequences to the profiles. The weighted distance combination in Weighted Distance Matching step 72 obtains the combined distance from the two techniques.”), and performing biometric authentication on a combination of a plurality of objects according to a sequence of time (¶50, “Finally, the systems and methods of the present disclosure can make a decision by checking a threshold to the calculated distances between input gestures and the stored profiles in step 74. If there is a match, the user is authenticated in step 76, and if there is not a match, access is denied in step 78”).
With respect to Claim 11, Chen discloses an electronic device (fig. 1; ¶41) comprising: a vibration module (fig. 1, items 4, 6, and 12: comprise a vibration module; ¶41); and a processor (fig. 1, processor; ¶91) connected to the vibration module and configured to authenticate a user (¶13), wherein the processor is configured to: output at least one vibration signal to at least one touched object through the vibration module (¶41, “a vibration motor 4 actively excites a surface 6 resulting in a shockwave propagation 8. The presence of an object or finger 10 touching the surface can be sensed by analyzing the vibrations”), receive at least one response signal for the vibration signal from the object through the vibration module (¶41, “The presence of an object or finger 10 touching the surface can be sensed by analyzing the vibrations received by a sensor 12”; ¶44, “when a vibration signal travels through a medium, it experiences attenuation along the propagation path and reflection/diffraction when the signal hits the boundary of two different media (e.g., the contacting area between a finger and a medium)”), and perform biometric authentication for the object based on at least one of the vibration signal or the response signal (¶41, “sense user touches and perform authentication flexibly from anywhere”; ¶43, “Authentication captures intrinsic human physical characteristics presenting at specific location/surface for authentication through extracting unique features (e.g., frequency response and cepstral coefficient) in the frequency domain”). 
With respect to Claim 12, claim 11 is incorporated, Chen discloses wherein the vibration module (fig. 1, vibration module comprises: items 4, 6, and 12) comprises: a contact module (fig. 1, item 6: surface) configured to come into contact with the object (¶41); a vibration generation module (fig. 1, item 4: vibration motor) configured to generate a vibration in the contact module and to output the vibration signal in response to the generated vibration (¶41); and a response sensing module (fig. 1, item 12: vibration receiver) configured to measure the vibration generated in the contact module and to detect the response signal in response to the measured vibration (¶41). 
 With respect to Claim 13, claim 12 is incorporated, Chen discloses wherein in the contact module, a region (fig. 1, item 6 surface) in which the vibration is generated by the vibration generation module and a region (fig. 1, item 6 surface) which the vibration is measured by the response sensing module are identical or different (fig. 1; ¶41, “a vibration motor 4 actively excites a surface 6 …  The presence of an object or finger 10 touching the surface can be sensed by analyzing the vibrations received by a sensor 12”, the sensed vibration is identical if no finger is touching the surface, the sensed vibration is different if a touch is sensed). 
With respect to Claim 14, claim 11 is incorporated, Chen discloses wherein the processor is configured to: calculate a frequency response function based on the vibration signal and the response signal (¶43, “Authentication captures intrinsic human physical characteristics presenting at specific location/surface for authentication through extracting unique features (e.g., frequency response and cepstral coefficient) in the frequency domain”, in order to extract unique features such as frequency response, calculations must be performed which are in the form of functions; ¶54, “The system can thus employ a threshold-based strategy (i.e., minimum distance between two neighboring peaks and minimum height of each detected peak) to find peaks of the frequency response to extract each spectral point feature.”); and perform the biometric authentication on the object based on the frequency response function (fig. 5, items 48, 52, 58, 60, 62 or 64, 74).
With respect to Claim 15, claim 14 is incorporated, Chen discloses wherein the processor is configured to:  determine, as first response information, at least a displacement in a frequency region of the vibration signal (fig. 5, data calibration; ¶43, “Authentication captures intrinsic human physical characteristics presenting at specific location/surface for authentication through extracting unique features (e.g., frequency response and cepstral coefficient) in the frequency domain”; ¶47, “The frequency response of the same user finger-press presents higher correlation than that of different users when they touch the same location on a surface. This important observation suggests that the vibration propagation properties are strongly influenced by unique human physical traits such as contacting area, touching force and etc.”); detect, as second response information, at least the displacement in the frequency region based on the response signal (fig. 5, feature extraction and selection; ¶43, “Authentication captures intrinsic human physical characteristics presenting at specific location/surface for authentication through extracting unique features (e.g., frequency response and cepstral coefficient) in the frequency domain”; ¶47, “The frequency response of the same user finger-press presents higher correlation than that of different users when they touch the same location on a surface. This important observation suggests that the vibration propagation properties are strongly influenced by unique human physical traits such as contacting area, touching force and etc.”); and calculate the frequency response function based on the first response information and the second response information (¶54, “The system can thus employ a threshold-based strategy (i.e., minimum distance between two neighboring peaks and minimum height of each detected peak) to find peaks of the frequency response to extract each spectral point feature”).
With respect to Claim 16, claim 14 is incorporated, Chen discloses wherein the processor is configured to: pre-process the frequency response function in order to remove, from the frequency response function, an effect attributable to a vibration component of the electronic device or the vibration module (fig. 5, items 58 and 60; ¶50, “During the authentication phase, the received vibration signals are utilized to extract vibration features. The extracted features then serve as inputs to Grid Point Index Trace Derivation step 58 via a classifier based on Supporting Vector Machine (SVM) or Deep Neural Network (DNN) trained by the grid profiles. The classifier compares the extracted features with the stored ones in the profile to filter out the signal segments before and after the finger inputs and derive grid point trace containing finger touching inputs. The derived grid point trace is then input into Grid Point Index Filtering in step 60 to eliminate the incorrectly classified grid point indices and obtain the ones corresponding to the finger presses in the grid point index trace.”); and perform the biometric authentication on the object based on the pre-processed frequency response function (fig. 5, item 62, 64, and 74).
With respect to Claim 17, claim 14 is incorporated, Chen discloses wherein the processor is configured to: generate a frequency spectrum for the frequency response function (¶59, “The system takes the received vibration signals as input when the user enters PIN sequence/lock pattern. In particular, the system applies a sliding window to the vibration signals and derive vibration features (e.g. spectrum-based feature and MFCC-based feature) in every sliding window”); and perform the biometric authentication on the object by comparing the frequency response function with a modeled frequency response function based on the frequency spectrum (¶59, “It is highly difficult for an unauthorized user to obtain correct grid point index at this step because the system needs to compare with the authorized user's profile, which integrates both PIN/Lock pattern and the user's behavior characteristics”, the modeled frequency response function is stored in item 56 of fig. 5 – see paragraph 50, “In the profiling phase of step 54, the features can be extracted and captured while a user first enrolls in the system and presses his finger at different grid points on the touching surface. These features are labeled and saved to build the user's profile 56 in grid profile construction.”). 
With respect to Claim 18, claim 14 is incorporated, Chen discloses wherein the processor is configured to: detect biometric information based on the frequency response function (¶43, “Authentication captures intrinsic human physical characteristics presenting at specific location/surface for authentication through extracting unique features (e.g., frequency response and cepstral coefficient) in the frequency domain”); and determine whether the biometric authentication is successful based on whether user information corresponding to the biometric information is detected, and wherein the biometric information comprises a mass parameter (¶46), hardness parameter (¶47, “the vibration propagation properties are strongly influenced by unique human physical traits such as contacting area, touching force and etc., which can assist ubiquitous user authentication together with passcode on any surface beyond touch screens”), and attenuation parameter of the frequency response function (¶44).
With respect to Claim 19, claim 11 is incorporated, Chen discloses wherein the processor is configured to: detect time-series data of the response signal in a time region (fig. 8; ¶23; ¶54); and perform the biometric authentication on the object based on at least one of a pattern or shape of the time-series data (¶54, “There can be obvious distinguishable patterns of the frequency amplitude at these 60 spectral points (i.e., (22000−16000)/100=60) between different locations, which are shown in FIG. 8. Furthermore, the spectral points in the frequency domain may not be exactly spaced at 100 Hz due to imperfect sampling module. The system can thus employ a threshold-based strategy (i.e., minimum distance between two neighboring peaks and minimum height of each detected peak) to find peaks of the frequency response to extract each spectral point feature.”).
With respect to Claim 20, claim 11 is incorporated, Chen discloses wherein the processor is configured to: combine a plurality of response signals according to a sequence of time (fig. 5, items 68, 70, 72; ¶50, “To measure the similarity of generated features in the authentication phase to the gesture profiles, system addresses the gesture inconsistency problem by considering both time warped feature sequences and the distribution of the features. This is achieved by calculating both MDDTW (Multi-Dimensional Dynamic Time Warping) Distance in step 68 and EMD (Earth Mover Distance) in step 70 of the extracted feature sequences to the profiles. The weighted distance combination in Weighted Distance Matching step 72 obtains the combined distance from the two techniques.”), and perform biometric authentication on a combination of a plurality of objects according to a sequence of time (¶50, “Finally, the systems and methods of the present disclosure can make a decision by checking a threshold to the calculated distances between input gestures and the stored profiles in step 74. If there is a match, the user is authenticated in step 76, and if there is not a match, access is denied in step 78”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/Examiner, Art Unit 2621    

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621